Name: 2005/156/EC: Commission Decision of 18 February 2005 amending Decision 1999/710/EC as regards the inclusion of establishments in Bulgaria in provisional lists of third-country establishments from which Member States authorise imports of minced meat and meat preparations (notified under document number C(2005) 364) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agri-foodstuffs;  trade;  Europe;  foodstuff
 Date Published: 2008-12-24; 2005-02-24

 24.2.2005 EN Official Journal of the European Union L 51/26 COMMISSION DECISION of 18 February 2005 amending Decision 1999/710/EC as regards the inclusion of establishments in Bulgaria in provisional lists of third-country establishments from which Member States authorise imports of minced meat and meat preparations (notified under document number C(2005) 364) (Text with EEA relevance) (2005/156/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 95/408/EC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorised to import certain products of animal origin, fishery products or live bivalve molluscs (1), and in particular Article 2(4) thereof, Whereas: (1) Provisional lists of establishments in third countries from which the Member States authorise imports of minced meat and meat preparations have been drawn up by Commission Decision 1999/710/EC (2). (2) Bulgaria has sent a list of establishments producing minced meat and meat preparations for which the competent authority provided satisfactory guarantees that the establishments comply with Community rules. (3) Those establishments should be included in the lists drawn up by Decision 1999/710/EC. (4) As on-the-spot inspections have not yet been carried out, imports from such establishments are not eligible for reduced physical checks pursuant to Article 10 of Council Directive 97/78/EC (3). (5) Decision 1999/710/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 1999/710/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision shall apply from 3 March 2005. Article 3 This Decision is addressed to the Member States. Done at Brussels, 18 February 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 243, 11.10.1995, p. 17. Decision as last amended by Directive 2004/41/EC of the European Parliament and of the Council (OJ L 157, 30.4.2004, p. 33). (2) OJ L 281, 4.11.1999, p. 82. Decision as last amended by Decision 2004/381/EC (OJ L 144, 30.4.2004, p. 8). (3) OJ L 24, 30.1.1998, p. 9. Directive as last amended by Regulation (EC) No 882/2004 of the European Parliament and of the Council (OJ L 165, 30.4.2004, p. 1). ANNEX In the Annex to Decision 1999/710/EC, the following text is inserted in accordance with the alphabetical order of the country ISO code: PaÃ ­s: Bulgaria/ZemÃ : Bulharsko/Land: Bulgarien/Land: Bulgarien/Riik: Bulgaaria/Ã §Ã Ã Ã ±: Ã Ã ¿Ã Ã »Ã ³Ã ±Ã Ã ¯Ã ±/Country: Bulgaria/Pays: Bulgarie/Paese: Bulgaria/Valsts: BulgÃ rija/Ã alis: Bulgarija/OrszÃ ¡g: BulgÃ ¡ria/PajjiÃ ¼: Bulgarija/Land: Bulgarije/PaÃ stwo: BuÃ garia/PaÃ ­s: BulgÃ ¡ria/Krajina: Bulharsko/DrÃ ¾ava: Bolgarija/Maa: Bulgaria/Land: Bulgarien 1 2 3 4 5 6 BG 1602071 Brezovo Ltd Brezovo Plovdiv MP 7 BG 2701013 Rodopa-Shumen Ltd Shumen Shumen MP 7 BG 2304002 Nikas-Bulgaria Ltd Botevgrad Sofia MP 7